 MARLAND ONE-WAY CLUTCHCO., INC.601MarladdOne-Way ClutchCo., Inc.andTool & DieMakers Lodge No.113, International Associationof Machinists and Aerospace Workers,AFL-CIO.Case 12-CA-10161August12, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYjust before the beginning of bargaining for a first contractfollowing a Board certification,and then refusing = tobargain with the Union concerning its decision to withholdthe payment.All parties appeared at the hearing and weregiven full opportunity to be heard,to examine and cross-examine witnesses,and to introduce relevant evidence. Atthe close of the hearing the General Counsel made a shortoral summation of his case.3Afterthe hearing-Respondentfiled a brief which has been carefully considered.-,Upon the entire record in the case and my observation ofthe witnesses, I herebymake the following:On April 27, 1971, Trial Examiner Alba B. Martinissued his Decision in the above-entitled proceeding,finding that Respondent' had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Respondent filed exceptions to the TrialExaminer's Decision' and a brief in support of itsexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor, Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to athree-memberpanel.The -Board has reviewed the rulings of the TrialExaminer made at -the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the ' exceptions and brief, andthe entire record in the case, and hereby adopts'thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National- LaborRelationsAct, as amended, the National LaborRelations Board adopts as its -Order the recommend-ed Order of the Trial Examinerand hereby orders thatRespondent, Marland' One-Way' Clutch Co., Inc., ofLa Grange, Illinois, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's. recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALBAB.MARTIN,TrialExaminer:This case was heard inChicago,Illinois,on February18, 1971,pursuant to achargeduly filedand served,'and a complaint issued onDecember, 22, 1970.The issues litigated werewhetherRespondent violated Section 8(a)(5) and(1) of the Act2 byunilaterally withholding payment of a bonus to employeesiThe, Union filed the charge on October 20,1970. The General Counsel-issued the complainton'December 22; 1970.2 "Me Act"refersto the National Labor Relations Act, asamended, 29FINDINGSAND CONCLUSIONSI.THE-BUSINESS OF RESPONDENT,Respondent,Marland One-Way Clutch Co., Inc., anIllinois corporationwithits principal place of business inLaGrange,Illinois, is engaged in the manufacture- ofmechanicalclutches. AnnuallyRespondent manufactures,sells,and distributesitscompleted productsvalued inexcess of$50,000 from its LaGrange location, herein calledthe plant, directly toStatesof the United States other thanthe Stateof Illinois.Respondent admitted,and I find, thatat all times material herein it is and has been an employerengaged in commercewithinthe meaning of Section 2(6)and (7) of the Act.U. THE LABORORGANIZATION INVOLVEDTool& Die Makers Lodge No.113, InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,herein called the Union,is a labor organizationwithin the meaningof Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA.Certificationand BargainingConferencesBackgroundThe unilateral activity complained of herein occurredbetween theUnion's certification on September14, 1970(the election was held September3, 1970),and the firstbargaining conference'on October 2, 1970. Thisappears tohave been the first time a union has won an election amongRespondent's employees,although the Union has apparent-ly tried several times before. Thus the unilateral activityoccurred just, before Respondent began negotiating with aunion for the first time.Respondent has existed as^a corporation since 1930. Itspresident and highest officer has always been and,still isJoseph A.Marland. There is no chairman of the board ofdirectors.Since at least 1947 Respondent has given its employees inthe appropriate unit an annual"Christmas bonus," whichthrough 1967 it gave to them just before Christmas Day. Ina change announced on March 21,1968,for 2-4/2 yearsthereafter-Respondent paid out the bonus in fourinstallments- each year,in regular paychecks,on the firstU.S.C.' Sec.151,et seq.3Certain obvious errors appear in the transcript of the hearing. Theseerrors arehereby corrected.[Appendix A omitted from publication.]192 NLRB No. 76 602DECISIONS OF NATIONAL LABOR- RELATIONS BOARDpayday in April, the first payday in July, the first payday in,October, and about- 50 percent-, of the bonus about themiddle of December. The bonus-was paid in this fashionduring all,of 1968 and 1969, and the fast two payments in1970. The third and fourth quarterly payments in 1970 werenot paid.Prior ; to the issuance of the, complaint on December 22,1970, Respondent met and negotiated with the Union in 12bargaining sessionsfrom October 2 to December 22, 1970.The good ore bad faith of Respondent's bargaining in thesesessions is notinvolved herein.The record contains a number of letters and memorandato employees and one to a publisher from PresidentMarland from January 1966, to August 27, 1970. Theseshow that President Marland was strongly opposed to theUnion and its efforts to organize the employees; but theGeneral Counsel" did not complain that these statementscontained any threats-of reprisal or'promises of benefit,' nordid they.B.UnilaterallyWithholding the Third, ,Installment in1970, 'and its AftermathAfter all the years and quarters of paying the bonus, forthe first,timeRespondent withheld a payment, the paymentof the thirdquarter installmentin 1970, which would havebeenincluded in the employees' October 2 paychecks. Thefirstbargaining, meetingwith the Union hadbeen setup forthat date,after the Union's certification on September 14.No= announcementwas made to employees or the Union inadvanceof the withholding.Shortly,, beforethe beginningof the bargainingmeetingthatday,which started, at 2:20." p.m., the employeecommitteementold the Union's chief representative, VictorHorvath, that ' the quarterly bonus payment they hadexpectedhad not been paid. At the beginning of thismeetingHorvath asked Respondent's` chief spokesman andnegotiator,L. LeeBurks,Jr., about the withholding of thebonus.According to the credible and credited testimony ofHorvath,who byhisdemeanor,and his _ testimonyimpressed me as a crediblewitness,Burks replied that "Thebonusispaid"at; the discretion. of the, Company and there,has been achange of policy andit is_their decision at, thisparticular time towithhold it." 4 Horvath replied that the.Unionrepresented,-the etriployees"in the bargaining unit, `thatthiswas a unilateralchange iii. wages,, that the Unionwould'give,the Company, an oppor"tunny to"correct its error,and if it didn't the Union would file a charge'theBoard.Horvathalso said that he would' write the Companyconcerningthismatter` Horvath said the Union would filethe charge if the quarterly`bonus Was,not paid 'by the next,pay period,'which was "2 weekshence.At thismeeting theUnion requested Respondent , tofurnish it certaininformation to assist it in negotiating. Asstatedby Horvath,* On the witnessstandBurks was confused as to whether at this meetinghe told the Union thejCompany"would not' _or ,"could not" pay the,'bonus.By his demeanor and his,testimony Burks did not impress me thathe had a clear recollection of what was said in the bargaining conferenceshe testified about.Respondent did not assert as a defense that,Respondentwas unable to pay the bonus.The' tt'ans&iptof the,heading failsto, reflect the fact that withoutThe request was to name the people within, thebargaining unit-by classifications day of hiring, andwage,rate.To, formulate their complete program ofholidays,vacation schedules,hospitalization,bonusplan,and a formula theretoand any other fringe that acost area would afford to us that we could negotiate.[Emphasis supplied.]On October5_1970,Respondent supplied the Union withsome of the requested information,including on the subjectof bonus only the following:Bonus:Christmas bonus is discretionery(sic) and basedon management evaluation of business.Respondentdid knot,,, ,give theUnion the - requestedinformation on the bonus,such as the names, wages,bonuses of the employees,,the bonus plan, and how eachemployee's bonus was formulated or calculated.On October '7, 1970,' Horvath" wrote to PresidentMarland:5','We are aware of the Company's unilateral,change in thehourly bonus rate which has been paid quarterly to theemployees of the bargaining unit over the past years. Torefreshyourmemory,may, we refer you to thestatements distributed to your ` employees 'during themonth of August, 1970 and the article to the Editor ofthe -Citizen (LaGrange Newspaper) dated- August 17,1970, both'of which bore your signature." ` --Since this is a violation of the National Labor RelationsAct under Section 8(ax5), we are requesting that the"Christian conscience guided management" of Marlanderror an the next weekly pay, period. Failure to do so willnecessitate our filing of an unfairrlabor practice againstthe Company to force compliance with Federal Law.Awaiting your' response,I remainInsofar as the record showed, Respondent never answeredthis letter in writing.At the next negotiating session, on October 15, Respon-dent acknowledged, receiving Horvath's letter, and statedthat its position ,had not changed,, and that its decision wasto ,withhold-, the quarterly bonus, payment. Respondent'sspokesman, Burks, gave ,no explanation other than to statethat none of the employees received 'the payment. Burkstestified that he told the Union that the bonus was not apart of wages and that the bonus-was determined by Mr.Marland.On December 9,1970, Respondent wrote the Union:As you may be aware, the Marland One-Way ClutchCo., has in the past paid a Christmas bonus around themiddle of December to it's employees.As you are now certified ' as the sole bargainingrepresentative for the shop employees, we will beavailable to discuss this issue with ydu, at yourconvenience,objection this letter was received in evidence.My, trial notes indicate it wasreceived.Directing Business Representative Horvath-testified he sent it onor-about the, date it bears and President Marland testified he received it onor about the date it bears.At p. 31 of the transcript the General Counseloffered it and Respondent indicated no objection.The,transcript at p.,31 ishereby corrected to show that G.C. Exh No.,14 was received in evidence. MARLAND ONE-WAY CLUTCHCO., INC.603-At theDecember 18 bargaining meeting Respondentraised the question of the Christmas bonus.The Union tookthe position that the Union had originally requestedinformation from the Company as to how it"formulates thebonus," that it had received no information from theCompany,concerning how it-computes each individual'sbonus, and that the Union could not intelligently negotiateon December'I S on that any more than it could on October2 becauseithad no more information now than then. Atthismeeting,concerning the third, quarter-bonus payment,Respondent.said that it considered the payment of it aswithin the -discretion of the Company,and thatjhe issuewould have to take its course through the NLRB. -On December 30, 1970, the Union wrote Respondent asfollows:Re: Method of Computing Christmas Bonus ForEmployees of MarlandOne-Way Clutch Co.In response to the Employer's position at the'bargainingtable regarding the Christmas bonus and also to theletter from Mr. Keith J. Aldrich to Mr. Victor` Horvath,'datedDecember 9, 1970 which states the MarlandOne-Way Clutch Company, has in the, `past "paid- aChristmas bonus aroundthe middleof December to itsemployees,"As" you are now certified as the solebargaining representative,for the shop employees, wewill be available to discussthisissue with you at your'earliest- convenience."Sincewe are.the bargainingagents,we must request the necessary , informationregarding- 'thismatter.It is impossible for us tointelligentlynegotiate, the ;Christmas bonus, when wehave not received the necessary information from theCompany as to how the,bonus was computed in, thepast.In order for is to formulate and submit a proposal, toyou at>the_bargaining table,regarding this matter, weare hereby`requesting that the Company submit inwritten form, as soon as possible,all, , informationrelating, in any way to, the Method the Company hasused in Computing the Christmas Bonus in the past forthe employees we now represent.As soon as , we receive the above mentioned informa-tion,we will contact you for the purpose of arranging adate to.negotiate this,matter.On January 19, 1971, Respondent replied to this letter asfollows:-Reference is made to paragraphtwo of"your letter,dated December 30,'-1970, received January 4, 1971, theaddressee being the undersigned.e are responding toyour request by enclosing herewith ANSWER TOCOMPLAINT, which- details our position on the"bonus" issue.-Attached to, this letter was a copy of Respondents answerherein.C.Contentions and Conclusions1.Wage or gratuityRespondent contended the Christmas bonus was agratuity,not a mandatory subject of collective bargaining,and that its unilateral withholding of it was not a",violationof theAct. Thepreponderance of the evidenceproved thatitwas"a part of wages and a mandatory subject of collectivebargaining.-a.The bonus was given and paid regularly for at least22-112years.Although President Marland testified that itspayment was,discretionary with management,,the hard factis that it was given and paid regularly for at least 22-1/2years.There was no proof that"any employee<was everdeprived of the payment of-the bonus during allthis time.b.PresidentMarland's letters,-and-memoranda toemployees,and to a publisher established that he_ ,encour-aged,employees to think of, the bonus,as avregular part oftheir annual earnings and income This encouragement andthe regular payments were'sufficient to justify.employeeexpectation that the payments would continue.On January22, 1966,President Marland wrote an employee.Your share of our company profit for 1965 is$513.66and will be investedby ?theProfit-Sharing TrustCommittee to earn interestiordividends for you.Your combinedbonusand profit sharing for 1965 was$837.47.1-1-1-This is at the, rate of$0.418per hour based on 2,000working hours of 50 weeks' -at 40.hours per week.[Emphasis supplied.] _He sent a like letter to each employee,giving the respectivefigures in each case. -On May 15, 1967,,President Marland wrote employees:5.Ifwe can continue to-,make-the remainder of theyear as good as the$beginriing;by redoubling,our teamplay effort,thenwe should also en, joy,. a,good-year-endbonusand larger addition to-your profit sharing, trust.This will-applyto-those who,,have"been-on our payrollfor the full year of 1967. [Emphasis supplied]On , November 7, 1967, -President,Marland - wroteemployees:'Following our 'regular annual policy to shareour profits ina Christmas bonus,we can now tell you itwill be aboutdouble the bonus of.a year ago ,This is to be based onyour complete 1967 earnings, provided there will be noproduction interruptions. _[Emphasis supplied]The last line above Mr. Marland's signature-was "Be.Wise,-Don't Unionize."-On November 13, 1967, President.Marland wroteemployees:Take a look at only a few of the, benefits.you arecurrently receiving and remember that a dues collectingunion was not necessary to obtain these benefits foryou-1.CHRISTMAS BONUS-A substantial amount,coming at a time when it really .counts. -ssThen ask yourself what you will get for-the money youwill`be 'required t6, pay the union each month in theform of dues.,BE WISE'.- DON'T UNIONIZEOn November 21, 1967, President Marland wroteemployees: 604DECISIONSOF NATIONALLABOR RELATIONS BOARDWe understand that the union has made some,far ourpromises-as to hourly rates if they get in. Promises; arecheap, but can they deliver? Remember, only thecompany makes the payroll.The union does not makeup one cent of the payroll, it only collects dues.It,has-always been our policy,to share with theemployeeswhenit is there; lookatthebonusesthisyear.Iwould much rather share the money with you inincreased wages, bonuses and additional benefits, thanpay itin'high corporate taxes to the government)As the company has grown,your,earningshave grown.Attached ,is a slip showingwhat your= approximateearnings ;will be this yearcompared to your earnings thefirst yearyou were with us.-We have bright prospects for the future growth of thiscompany. You have my word that a union will not benecessary for the future improvements in this company.BE WISE - DON'T UNIONIZE [Emphasissupplied.]Attached to this letter was a separate sheet of paper settingforth for each' employee'his respective"approximateearnings for 1967,"including his wages,bonus,life andhospitalization insurance,and uniforms.On December-8,1967, President Marland wrote employ-ees that although year-end bonuses were going to be downat many companies, including"DuPont" this year,Despite stiffer business,,conditionsthisyear, yourmanagementhas proved its ability by making a betterprofit to enable us to,pay you a 100 percent, bonusincrease over last year.On"March 13,1968,President Marland wrote employees:Attached you will)' find a breakdown of 'youractualhourlyearnings, including bonusesand profitsharing,since you have become a member of the Profit SharingPlan.As you cansee,yourearningshave greatlyincreased over the past two or three years;years inwhich we,have had,no dues-collecting third party.[Emphasis supplied.]At the bottom,of this memorandum to each employee was acomparisonin columnsfor 3 years, 1965, 1966, and 1967, ofhis "total per hour paid by the Company to you", consistingof his hourly rate,his, Christmas bonus,and his profitsharing,and "based on 5 weeks at 40 hours per week, or2,000 _ hours." ,,Thus this letter presented the Christmasbonus as calculated at so many centsperhour.On May`21, 1968,PresidentMarland wrote all shopemployees under the subject, "Partial Payment of Bonus"as follows,in part,Now that the Union salesman has played his secondgame and,lost again, I feel free to write you about thesubject.Due to restrictions on me before you voted lastFriday,I could not tell you of management's discus-sions,on a, planto pay outa part of theusual ChristmasBonuson the,firstpaydayjfollowing each quarter,6At p.12 of the transcript President Marland explained how thisamount was determined when it was paid annually.TRespondent s' product is long lasting and requires high precision. It'sone-way clutches are used in machinery in diamond and gold mines inSouth Africa,in nuclear power plants,in the high-speed'trains that operatebetween Montreal and Toronto.instead of having to wait. just before Christmas for theentire bonus.sSincewe do not actually know what-ourprofts maybe for this year, and thus what bonus maybe available,we are arranging' to"pay out a small part of suchestimated bonus in partial-payments on the first paydayfollowing each quarter. Thus, your first addition to theregular paycheck will be with a- bonus on 'the ' firstpayday in April and then on the first payday in July,and againon the first payday in October -You willthen receive the major balance of theChristmas Bonus at the usual time in December.Whether that will be equal to, smaller or larger than lastyear's very nice bonus will depend on what each of usdo 'in satisfying' our real bosses,namely our goodcustomers,and how their orders continue.-[Emphasissupplied.]On February 14, 1969, and March 20, 1970, PresidentMarland wrote each employee his "Profit Sharing TrustFund Report" for 1969, and for 1970. These reports showedthe Christmas ,bonus as so-many cents per hour and statedthattheper hour, plus-your Christmas bonus ofper hour,, amounts tofor each-hour workedin ADDITION TO ,.your regularly hourly, rate, for everyhour worked m 1968' (1969), based on 50 weeks at 40 hoursper week, or 2,000 hours."On October 18, ,1970, in a letter to a local publisher, someof which was printed,President Marland listed the benefitsRespondent's employees ,enjoyed, including"a' substantialbonus paid quarterly."On August 27, 1970, President Marland wrote eachemployee a comparison of his pay with the Union's rate. Headded 'tip the employee's basic hourly rate, his "bonus rateper year,"and his,profit sharing,'and'called the total"Marland hourly rate total.°' Opposite - one employee's"total" Marland wrote,This "pay" is 28 percent more than the union rate below.c. 'PresidentMarlar?d testified'that once the amountavailableforthebonus, 'hasbeendetermined bymanagement .6 the latter'then" determined the amount to bedistributed to `each employee based, upon management'sevaluation of the employee's contribution'to" the "teameffort" Considered in determining the latter were lengthand continuity of service, regularity of attendance particu-larly on' Mondays, thedegreeof perfection of his, work,7lack of scrap, loyalty.Respondent keeps no writ'ten recordsof each employee's quantity or quality of output, and reliesin,itsevaluation upon management's remembrance of"each 'man's self application to the, team effort."' In theappropriateunits at the time of the- hearing hereinRespondent employed some 30 employees,and thatnumber had varied down to about 24 recent years.PresidentMarland testified that on the exhibits ina The complaint alleged,the answer admitted,' and I find,that anappropriate unit consists of all production and maintenance employees atRespondent'sLaGrange,Illinois, 'plantbut excluding office clericalemployees,professional employees, guards,and supervisors as defined inthe Act. MARLAND ONE-WAY CLUTCHCO., INC.605evidence (as seen-above) the bonus is shown as so manycentsper hour so as to "make'it simpler to understand sothateven the economically illiterate grasp it." Thistestimony and the exhibits prove, nevertheless, thathowever the individual's bonus was calculated, the formulaat the end was reducible to so many cents per hour and thatRespondent encouraged employees to think of the bonus interms of money they were to receive.As Respondent gave and paid out the Christmas bonusregularly for at least 22-1/2 years; as since at least 1966Respondent has encouraged employees to think of thebonus as a regular part,6f their annual earnings and incomeand an expected payment or payments; and upon the entirerecord in the case considered as a whole; I conclude on thepreponderance of the evidence that Respondent's Christ-mas - bonus to employees,- now paid in quarterly install-ments, is a part of wages, and is a mandatory subject ofcollective bargaining.- CompareHooker Chemical Corpora-tion,186 NLRB No. 49;Gravenslund Operating Company,l68 NLRB 513;General, Telephone Company of Florida,144NLRB 311.2.Respondent's unilateral actsRespondent's_ vice president, Keith Aldrich, testified thatmanagement began discussing not paying the third quarterinstallment of the bonus in the spring of 1970, that atentativedecisionwas reached before the election(September 3), and that the "final decision" was made"probably just before the notices came out." No advanceannouncement was made to either the employees or theUnion. Two employee members of the Union's negotiatingcommittee reported to the Union's chief representative atthe first bargaining meeting (October 2), shortly before thebeginning of that meeting at 2:20 p.m., that the paymenthad - not been made. -Except for ; Aldrich's reference to"notices ' -the record is silent as to any written notice toemployees that the bonus' payment , was not, included intheir October 2 paycheck. Presumably Aldrich referred--tothe paycheck stub which- by silence showed the bonuspayment was not included' Upon all this testimony and theentire record : I conclude that Respondent's decision towithhold the payment was made and executed just prior tothe making out of the October 2 paychecks and after thecertification of theUnion- on September 14; that thepaychecks which did not include the bonus were deliveredto the employees prior to the opening of the firstnegotiation session; that the decision wasmade andexecutedwithout giving the Union an opportunity tobargain concerning withholding the payment; and that bythese unilateral acts Respondent violated Section 8(a)(5)and (1) of the Act. SeeN.L.R.B. v. Katz, et al.,369 U.S. 736(1962).3.Respondent's additional violation of Section8(a)(5)At the first bargaining conference the Union asked forcertain information-Jo assist it in bargaining, includinginformation concerning Respondent's bonus plan and-the"formula' by which it is-paid to employees. Also requestedwere the names of employees, their dates of -hire,classifications, and wage rates. Although shortly thereafterRespondent furnished some of the requested information, ithas never given the Union the facts enumerated above.- AllRespondent gave the Union concerning the bonus, as hasbeen seen above, was that it was "discretionary and basedon management- evaluation of business." All Burks told theUnion at, the next, the October 15, meeting, was that-thebonus was not a part of wages and that it was determinedby Mr. Marland. All Respondent told the Union at theDecember 18 meeting concerning the third quarterpayment was that it was within the, discretion ofmanagement. On December--30, as has been seen; theUnion asked Respondent for a written statement givingall information relating in any way to the Method theCompany has used in Computing the Christmas Bonusin the past for the employees we now represent.Respondent never furnished any of this information.As has been set forth above in section III, C, 1, c,-of thisDecision, Respondent had a way of deciding how muchbonus to give to each employee, and it could have given thisinformation to the Union to assist the latter-in bargainingconcerning the third and, fourth quarterly, payments- in1970. The Union reasonably needed this relevant informa-tion in order to bargain intelligently concerning bothpayments. Under all the circumstances of this case I- holdand find that the Union was entitledto this information;that Respondent's failure to supply itprevented the Union-from being able to bargain intelligently concerningRespondent's decision to withhold the third bonus paymentin 1970, and also its decision to withhold the fourth bonuspayment in 1970; and that by its action in not supplying therequested information so that the Union could bargainintelligentlyconcerning the third `quarterly -payment,Respondent further violated Section 8(ax5) and (1) of theAct.--IV. THEEFFECT OFTHE UNFAIR LABOR PRACTICESUPON.COMMERCEThe activities of Respondent set forth in -section III,above, occurring in connection with, Respondent's opera-tions described in section I, above, have-a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYTo remedy its unfair labor practices _ found aboveRespondent will be required to cease -and desist from suchconduct and from any like or related conduct, and,to takecertain affirmative action which I find necessary to remedyand to remove the effect of the unfair labor practices and toeffectuate the policies of the Act.,--Consistent ;with the Boards policy to,direct a respondentto restore thestatus quowhere the respondent has takenunlawful unilateral action to the detriment of its employees,Respondent will be ordered to make-whole eachemployeein the appropriate unit by paying to him an amount equalto what his third quarterly 1970 bonus.payment would havebeen as calculated by the system or formula previously used 606DECISIONSOF NATIONALLABOR RELATIONS BOARDin settingthe bonus as shown by the testimony and exhibitsand findings set forth above herein.As withholding the requested information prevented the-Union from being able- to bargain intelligently concerningthe fourth quarterly bonus payment in 1970 and subsequentbonus paymentsRespondent will be ordered to supply theUnion with the requested information and to bargain withth TU"i1 concerning the fourth quarterly bonus-paymentin 91Oand subsequent bonus payments.In accordance with the Board's normal practice, I shallorder that the backpay awards be paid with interest at 6percent perannum, to be computed in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.Respondent, Marland One-Way Clutch to., Inc., isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.-2.Tool & Die Makers Lodge No. 113, InternationalAssociationofMachinists and AerospaceWorkers,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.-3.By unilaterally deciding to and withholding thepayment of the, third bonus installment in 1970 to,employees in an, appropriate unit, without first giving thecertified, Union an opportunity to bargain concerning thematter, Respondent has violated and is violating, Section8(a)(5), and (1) of the Act.4.By failing towsupply requested information which wasrelevant and reasonably necessary to the Union's intelligentbargaining concerning the bonus, Respondent refused tobargain with the Union concerning Respondent's decisiontowithholdpayment of the, third quarterly bonusinstallment in 1970 and thereby has further violated and isviolating Section 8(a)(5) and (1) of the Act.5.The aforesaid labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the preponderance of the evidence in the entire recordconsidered as a whole, and pursuant to Section 10(c) of theAct, I,hereby issue the following recommended: 9ORDERRespondent,Marland One-Way Clutch Co., Inc., ofLaGrange, Illinois, its officers, agents, successors, andassigns, shall:1.Cease and desistfrom:(a)Refusing to bargain collectively with the Union-concerning the payment, of Christmas bonuses to itsemployees within the appropriate unit represented-by theUnion.(b)Unilaterally terminating bonus - payments of itsemployee's within the appropriate unit represented by theUnion.(c) In any like or related manner interfering with theefforts of the Union to bargain collectively.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request bargain collectively with the Unionconcerning the payment of the fourth quarterly-installment,of the 1970'Christmasbonus,. and any bonusinstallments,to employees within theappropriate unit represented by theUnion. ; ,. (b)Make whole ,the employees- in the appropriate unit in1970 for any loss they may have suffered by reason ofRespondent's unilateralwithholding of the third quarterlybonus payment in the manner set forth in the section of thisDecision entitled "The Remedy."_-_ (c) Supply any informationrequested ^by the Union whichis relevant and reasonably. needed by the Union in order foritto bargain intelligently with Respondent concerningChristmas bonuses and any bonuses.(d), Preserve and, upon request, make -available to theBoard or, its= agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel' records and reports, and all other, recordsnecessary to -analyze the amount of backpay due under this-Decision.'(e) Post at its plant in LaGrange, Illinois, copies of theattached notice marked "Appendix B."10 Copies `of saidnotice on forms provided by the Regional Director forRegion 13 (Chicago,Illinois),after' 'being duly signed byRespondent's authorized representative, shall be posted byit immediately, upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including' all placeswhere notices to employees -are'customarily posted. Reasonable steps shall be taken byRespondent to 'insure that said notices are not altered,defaced,'or' covered by any other material.,(f)Notify said Regional Director, in writing, within 20days from the date of this Decision, what steps have beentaken to-comply herewith."9 In the- event no exceptions are filed as provided by.Section 102.46 oftheRules and, Regulations of the NationalLaborRelations Board, the,findings,conclusions,,recommendations,and Recommended Order hereinshalt,as providedin section 102.48 of the Rules and Regulations'- beadopted bythe Board and become its findings,conclusions,and order, and,all objections thereto shall be deemed waived for all purposes:-''O,In the event that the Board'sOrderis;enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading`POSTEDBY ORDER OF THE NA'T'IONAL LABORRELATIONS BOARD"shall be changed toread "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER-OF THE NATIONAL LABOR RELATIONSBOARD.'.' _11 In the eventthatthis-icommendedOrderis adoptedby the Boardafter exceptions,have been filed,notify theRegional Director for Region13, in wnting,within 20 days from'the date of`thisOrder,what stepsResndent has taktoco^^ ^^*a^%*^APPENDIX 'BNOTICETO EMPLOYEES,POSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectivelywith Tool&Die Makers Lodge No.1,131, International,Associa-tion of Machinists'and Aerospace Workers;AFL-CIO,by unilaterally-withholding the payment of anyChristmasbonus or-other bonus or,any installmentthereof,or any other term or condition of-employment MARLAND ONE-WAY CLUTCH CO., INC.of any employee in the appropriate bargaining unit inderogation of the rights of the Union.WE WILL NOT engage in any like or related conductwhich interferes with, restrains, or coerces you in theexerciseof the rightsguaranteedin Section 7 of theNationalLabor Relations Act.WE WILL supply the Union with all informationrequested by it which is relevant and reasonablynecessary for the Union to be able to bargainintelligently with us concerning bonuses.WE WILL pay the third quarterly installment of the1970 bonus to our employees in the appropriate, unit,with interest thereon at the rate of 6 percent per annum.The appropriate unit consists of:Alproduction and maintenance employees at ourLaGrange, Illinois, plant, but excluding officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.DatedBy607MARLAND ONE-WAYCLUTCH Co., INC.(Employer)(Representative)Title)This is an official notice and must not be defaced byanyone.This Noticemust remainposted for 60 consecutive daysfrom the date of postingand mustnot be altered, defaced,or covered by any other material.Any questionsconcerningthis Notice or compliance withitsprovisions,may be directed to theBoard'sOffice, 881U.S. Courthouse and Federal OfficeBuilding,219 SouthDearbornStreet,Chicago,Illinois60604,,Telephone312-353-7572.